PER CURIAM.
Sharon Flores appeals the final order denying her petition for modification of the dissolution decree. We have reviewed the record and affirm the lower court’s order except for that portion denying Ms. Flores’s motion for attorney’s fees. Both parties agree that they had stipulated below that the issue of attorney’s fees would be addressed at a subsequent hearing. Accordingly, we reverse that portion of the court’s order denying Ms. Flores’s attorney’s fees and remand for an evidentiary hearing on the issue.
AFFIRMED in part; REVERSED in part; REMANDED.
W. SHARP, GOSHORN and HARRIS, JJ., concur.